Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1, 4 - 6, 8 - 15, 17 - 22 and 45 - 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loen et al (US Patent 7,942,991) in view of Rudawska (Anna Rudawska (December 16th 2015). Adhesive Properties of Metals and Metal Alloys, Surface Energy, Mahmood Aliofkhazraei, IntechOpen, DOI: 10.5772/60599. Available from: https://www.intechopen.com/books/surface-energy/adhesive-properties-of-metals-and-metal-alloys) and Murata et al (WO 2015/133499 where US 2017/0088965 is used as an English translation).
With regards to claims 1, 9, 10 and 56, Loen teaches a method for preparing can end stock (column 2 lines 55 – 59) comprising:
Pre-heating a metal strip to a first temperature below 250°C (column 5 lines 5 – 15)
Laminating a polymer film to a first side of the metal strip to produce a laminated metal strip, where a main component of the polymer film has a melting temperature above the first temperature (column 5 lines 22 – 41)
Annealing the laminated metal strip at an annealing temperature, where the annealing temperature is higher than the melting temperature of the polymer (column 5 lines 42 – 61 and column 6 lines 5 – 23). Loen states that the polymer film is melted to ensure a complete bond to the metal substrate (column 5 lines 47 – 51), which would 
Loen fails to explicitly disclose that the annealing the laminated metal strip includes raising the temperature of the polymer film to at least 250°C. Yet one of ordinary skills in the art would be motivated to raise the temperature to at least 250°C, 265°C or 280°C by the teachings of Loen since Loen states that the temperature to be heated is based on the type of film used (column 5 lines 42 – 61).
Loen states that prior to laminating the polymer film to the first side of the metal strip the surface energy of the metal strip is increased by a controlled flame, corona or plasma (column 9 lines 63 – 67). Loen fails to explicitly disclose that the surface roughness of the metal strip is adjusted prior to laminating the polymer film to the first side of the metal strip.
Rudawska discloses surface treatment such as plasma treatment affects the surface roughness of metal strips, increasing it (page 86 last paragraph, page 87 first paragraph and last paragraph under section 2.1, page 88 first five bullet points and page 92 table 2 line 5 and first paragraph). It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have performed a surface treatment in order to adjust a surface roughness of the metal strip prior to laminating a polymer film to a first side of the metal strip, as suggested by Rudawska, in Loen’s method. The rationale being that, as stated by Rudawska, surface pretreatment is well known in the art to be performed for adhesive bonding process since it improves the adhesive joint strength and the quality of adhesively bonded joints (page 86 last paragraph, page 87 first paragraph and last paragraph under section 2.1, page 88 first five bullet points and page 92 table 2 line 5 and first paragraph).
Loen and Rudawska fail to explicitly disclose that a height of a surface roughness of the metal strip is decreased to a value lower than a thickness of a contact layer of the polymer film prior to laminating the polymer film to the first side of the metal strip.
Murata discloses a method of tin-plating a product where Murata discloses surface treating a substrate in order to decrease the height of a surface roughness to a value lower than a thickness of a contact layer (paragraph 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a height of a surface roughness of the metal strip be decreased to a value lower than a thickness of a contact layer of the polymer film prior to laminating the polymer film to the first side of the metal strip, as suggested by Murata, in Loen and Rudawska’s method. The rationale being that, as stated by Murata, it lowers the insertion force and lowers production costs (paragraphs 5 and 6).
With regards to claim 4, the teachings of Loen, Rudawska and Murata are presented above. Additionally Loen teaches that the method further comprises applying a conversion coating to the metal strip, where laminating the polymer film to the first side of the metal strip includes laminating the polymer film to the conversion coating (column 4 lines 65 – 67 and column 5 lines 1 – 4).
With regards to claim 5, the teachings of Loen, Rudawska and Murata are presented above. Additionally Loen teaches that the polymer film includes laminating a polyethylene terephthalate film to the metal strip (column 4 lines 22 – 26).
With regards to claim 6, the teachings of Loen, Rudawska and Murata are presented above. Additionally Loen teaches that the method further comprises applying a layer of lacquer 
With regards to claim 11, the teachings of Loen, Rudawska and Murata are presented above. Additionally Loen teaches that the method further comprises cooling the laminated metal strip after annealing the laminated metal strip to ensure that the polymer film remains amorphous (column 5 lines 42 – 61 and column 6 lines 5 – 23).
With regards to claim 12, the teachings of Loen, Rudawska and Murata are presented above. Additionally Loen teaches that the method further comprises applying a lubricant to the laminated metal strip after annealing the laminated metal strip (column 7 lines 1 – 15).
With regards to claims 13 - 15, the teachings of Loen, Rudawska and Murata are presented above. Loen teaches that conversion coating can be added to the metal strip (column 4 lines 65 – 67). While Loen fails to explicitly disclose how the conversion coating is applied, one of ordinary skills in the art would appreciate that applying the ideal conversion layer would require performing tests on a plurality of layers in order to compare their efficiency with regards to a parameter, such as blushing performance, selecting the best layer out of the plurality of layers and applying the layer.
With regards to claim 17, the teachings of Loen, Rudawska and Murata are presented above. Additionally Loen teaches that adjusting the surface roughness includes decreasing a height of the surface roughness to a value lower than a thickness of a contact layer of the polymer film (column 10 lines 66 – 67 and column 11 lines 1 – 16).
With regards to claims 18, 45 and 47, the teachings of Loen, Rudawska and Murata are presented above. Additionally Loen teaches that laminating the polymer film to the first side of the metal strip includes compressing the polymer film against the first side of the metal strip using an applicator roller having a compressible layer surrounding a hollow metal core and passing a fluid through the hollow metal core to control a temperature of the compressible layer, where the compression is for a duration sufficient to melt the polymer film into a surface texture of the metal strip (column 7 lines 1 - 15), since all metal strips would have a surface texture.
Loen states that prior to laminating the polymer film to the first side of the metal strip the surface energy of the metal strip is increased by a controlled flame, corona or plasma (column 9 lines 63 – 67). Loen fails to explicitly disclose that the surface roughness of the metal strip is adjusted prior to laminating the polymer film to the first side of the metal strip.
Rudawska discloses surface treatment such as plasma treatment affects the surface roughness of metal strips, increasing it (page 86 last paragraph, page 87 first paragraph and last paragraph under section 2.1, page 88 first five bullet points and page 92 table 2 line 5 and first paragraph). It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have performed a surface treatment in order to adjust a surface roughness of the metal strip prior to laminating a polymer film to a first side of the metal strip, as suggested by Rudawska, in Loen’s method. The rationale being that, as stated by Rudawska, surface pretreatment is well known in the art to be performed for adhesive bonding process since it improves the adhesive joint strength and the quality of adhesively bonded 
Loen and Rudawska fail to explicitly disclose that a height of a surface roughness of the metal strip is decreased to a value lower than a thickness of a contact layer of the polymer film prior to laminating the polymer film to the first side of the metal strip.
Murata discloses a method of tin-plating a product where Murata discloses surface treating a substrate in order to decrease the height of a surface roughness to a value lower than a thickness of a contact layer (paragraph 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a height of a surface roughness of the metal strip be decreased to a value lower than a thickness of a contact layer of the polymer film prior to laminating the polymer film to the first side of the metal strip, as suggested by Murata, in Loen and Rudawska’s method. The rationale being that, as stated by Murata, it lowers the insertion force and lowers production costs (paragraphs 5 and 6).
With regards to claims 19, 46 and 48, the teachings of Loen, Rudawska and Murata are presented above. Additionally Loen teaches that the method further comprises preheating the compressible layer prior to laminating the polymer film to the first side of the metal strip (column 5 lines 5 – 15).
With regards to claims 20 and 49, the teachings of Loen, Rudawska and Murata are presented above. Additionally Loen teaches that the passing the fluid through the hollow metal core includes cooling the fluid to extract heat from an interior surface of the compressible layer 
With regards to claim 21 and 50, the teachings of Loen, Rudawska and Murata are presented above. Additionally Loen teaches that the cooling the fluid includes reducing a temperature of the fluid sufficiently to maintain an interior temperature at the interior surface of the compressible layer below a maximum setpoint and an exterior temperature at the exterior surface of the compressible layer above a minimum setpoint (column 5 lines 22 – 41).
With regards to claims 22 and 51 - 54, the teachings of Loen, Rudawska and Murata are presented above. While Loen fails to explicitly disclose that the method further comprises determining a temperature of the compressible layer and adjusting a temperature or volumetric flow rate of the fluid based on the temperature of the compressible layer, one of ordinary skills in the art would appreciate that monitoring temperatures by way of a sensor and adjusting the temperature or the flow of the cooling/heating fluid in order to control the temperature based on the previous reading is well known in the art and is common practice.
With regards to claim 55, the teachings of Loen, Rudawska and Murata are presented above. Additionally Loen teaches that the method further comprises sensing a change in line speed of the preheated metal strip (column 8 lines 37 – 47) and adjusting a temperature of the fluid based on the change in line speed (column 5 lines 22 – 41 and lines 62 – 67 and column 6 lines 1 – 4).

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loen et al (US Patent 7,942,991) in view of Rudawska (Anna Rudawska (December 16th 2015). Adhesive  as applied to claim 1 above, and further in view of Sander Jr. et al (US Patent 4,812,183).
With regards to claims 2 and 3, the teachings of Loen, Rudawska and Murata are presented above. Loen teaches that the method can be used for preparing can end stock (column 2 lines 55 – 59). While Loen, Rudawska and Murata fail to explicitly disclose that the can end are made from aluminum, Sanders Jr. states that aluminum alloys such as AA5182 are commonly used in the industry as easy-open ends for containers (column 1 lines 9 – 10). One of ordinary skills in the art before the effective filing date of the claimed invention would have used an aluminum alloy AA5182 strip in Loen’s method as modified by Rudawska and Murata. The rationale being that, as stated by Sanders Jr., this type of alloy is what is commonly used (column 1 lines 9 – 10).

Response to Arguments
Due to Applicant’s amendment, Applicant’s arguments, filed April 23, 2021, with respect to the rejection(s) of claim(s) 1 - 6, 9 - 15, 17 - 22 and 45 - 56 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Murata et al (WO 2015/133499 where US 2017/0088965 is used as an English translation) as stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655.  The examiner can normally be reached on M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746